                               Case: 20-13482           Doc: 307          Filed: 12/28/20           Page: 1 of 48

                                                UNITED STATES BANKRUPTCY COURT
                                                 WESTERN DISTRICT OF OKLAHOMA


   IN RE: RHA ANADARKO, INC                                                                       } Case Number: 20-13483 SAH
                                                                                                  }
   Debtor                                                                                         } Jointly Administered
                                                                                                  }
                                                                                                  } CHAPTER 11


                                  DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                                        FOR THE PERIOD
                                              FROM OCTOBER 25, 2020 TO NOVEMBER 30, 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the Guidelines established by the United States
Trustee and FRBP 2015.

                                                                                                     /s/ Esther McKean
                                                                                                        Attorney for Debtor’s Signature

   Debtor's Address
   and Phone Number:
                                                                                                    Esther McKean
   RHA Anadarko, Inc

   1002 East Central Blvd.
                                                                                                     420 S. Orange Ave., Suite 1200

                                                                                                    Orlando, FL 32801

   Caddo County                                                                                     Telephone: 407-419-8583

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee
Office. Monthly Operating Reports must be filed by the 20th day of the following month.


For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States Trustee Program Website,
http://www.usdoj.gov/ust/r21/index.htm.
    1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report.
    2) Initial Filing Requirements.
    3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.




    Monthly Operating Report                                       Unaudited                                             10:38 AM, 12/21/2020
     Case: 20-13482   Doc: 307   Filed: 12/28/20   Page: 2 of 48




28
     Case: 20-13482   Doc: 307   Filed: 12/28/20   Page: 3 of 48




28
     Case: 20-13482   Doc: 307   Filed: 12/28/20   Page: 4 of 48




28
     Case: 20-13482   Doc: 307   Filed: 12/28/20   Page: 5 of 48




28
                            Case: 20-13482    Doc: 307       Filed: 12/28/20         Page: 6 of 48

                        MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
              FOR THE PERIOD BEGINNING OCTOBER 25, 2020 AND ENDING NOVEMBER 30, 2020

VALLIANCE BANK ACCOUNT XX7823- OPERATING

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C

                                                                                                    Cumulative
Description                                                        Current Month                   Petition to Date
Transfer from Commercial Account   4756                       $            4,125,047.65                     4,125,047.65
                                                                                                                     -
                                                                                                                     -
                                                                                                                     -
                                                                                     -                               -
                                                                                     -                               -
TOTAL OTHER RECEIPTS                                          $            4,125,047.65      $              4,125,047.65

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors,
related corporations, etc.). Please describe below:

          Amount                     Source of Funds                   Purpose                   Repayment Schedule

     $                      -
     $                      -

OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

                                                                                                     Cumulative
Description                                                        Current Month                   Petition to Date

Other Hospital Expenses                                                          4,194.90                        4,194.90
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
TOTAL OTHER DISBURSEMENTS                                     $                  4,194.90    $                   4,194.90
NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement




 Monthly Operating Report                              Unaudited                                      10:38 AM, 12/21/2020
                            Case: 20-13482       Doc: 307       Filed: 12/28/20       Page: 7 of 48

                        MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
              FOR THE PERIOD BEGINNING OCTOBER 25, 2020 AND ENDING NOVEMBER 30, 2020

VALLIANCE BANK ACCOUNT XX4756- LOCKBOX

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C

                                                                                                    Cumulative
Description                                                           Current Month                Petition to Date
None
                                                                                                                      -
                                                                                                                      -
                                                                                                                      -
                                                                                      -                               -
                                                                                      -                               -
TOTAL OTHER RECEIPTS                                             $                    -      $                        -

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors,
related corporations, etc.). Please describe below:

          Amount                        Source of Funds                  Purpose                 Repayment Schedule

     $                      -
     $                      -

OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

                                                                                                     Cumulative
Description                                                           Current Month                Petition to Date
Transfer to Commercial Account   7823                                       4,125,047.65                    4,125,047.65
                                                                                     -                               -
                                                                                     -                               -
                                                                                     -                               -
                                                                                     -                               -
                                                                                     -                               -
                                                                                     -                               -
TOTAL OTHER DISBURSEMENTS                                        $          4,125,047.65     $              4,125,047.65
NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement




 Monthly Operating Report                                 Unaudited                                   10:38 AM, 12/21/2020
                                                                         Case: 20-13482                                Doc: 307                              Filed: 12/28/20                           Page: 8 of 48


THE PHYSICIANS' HOSPITAL IN ANADARKO
INCOME STATEMENT




                                                              Oct‐2020        Nov‐2020         Dec‐2020              Jan‐2021              Feb‐2021              Mar‐2021          Apr‐2021          May‐2021          Jun‐2021          Jul‐2021         Aug‐2021          Sept‐2021          YTD
                                                               Actual          Actual           Actual                Actual                Actual                Actual            Actual            Actual            Actual           Actual            Actual            Actual           Actual
            Gross Patient Revenue
             Inpatient Revenue                            $      244,268 $        53,948 $               ‐       $             ‐       $             ‐       $             ‐   $             ‐   $             ‐   $             ‐   $            ‐   $             ‐   $             ‐   $      298,216
             Swing Bed Revenue                                 3,224,834       2,185,792                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        5,410,626
             Outpatient Revenue                                3,159,732       4,451,476                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        7,611,209
             Observation Revenue                                  11,826          10,223                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           22,049

            Total Gross Patient Revenue                        6,640,661       6,701,439                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       13,342,100

            Contractual Allowances & Deductions
             Allow. & Adjustments to Revenue                   (1,068,783)     (2,168,480)               ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       (3,237,264)
             Bad Debt                                            (250,374)       (819,258)                   0                     0                     0                 ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       (1,069,631)

            Total Contractual Allowances & Deductions          (1,319,157)     (2,987,738)               ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       (4,306,895)

            Other Revenue
             Medical Records Fees‐PHA                                  18              18                ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐                    36
             Misc. Revenue                                           ‐               ‐                   ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐                ‐
             Rebate                                                  ‐               ‐                   ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐                ‐
             Sale of Sup/Drug‐PHA                                    ‐               ‐                   ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐                  0
             Cafeteria Revenue‐PHA                                 2,226           2,864                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐              5,090
             HPSA & PSA Revenue‐PHA                                1,118               21                ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐              1,138

            Total Other Revenue                                    3,362           2,902                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐              6,264

            Net Patient Revenue                                5,324,865       3,716,603                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        9,041,469

            Operating Expenses
             Contract Labor                                    1,253,602       1,294,421                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        2,548,023
             Purchased Services                                3,807,121       2,828,002                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        6,635,123
             Legal Fees                                           33,283          33,285                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           66,568
             Other Professional Fees                             536,287         530,773                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐        1,067,059
             Medical & Patient Care Supplies                     391,129         307,689                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐          698,818
             Other Supply Expenses                                37,322          24,288                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           61,610
             Utilities                                            16,743          15,980                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           32,722
             Insurance Expense                                     1,966           1,965                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐            3,931
             Leases and Rentals                                   85,317          65,151                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐          150,468
             Depr & Amort Expense                                 26,050          26,050                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           52,099
             Other Operating Expenses                             39,104          52,672                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           91,776

            Total Operating Expenses                           6,227,924       5,180,275                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       11,408,199

            Net Operating Income (Loss)                         (903,059)      (1,463,671)               ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐       (2,366,730)

            Non‐Operating Income (Expense)
             Rental Income‐PHA                                     3,967           4,152                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐            8,119
             Grant Income                                         10,077             ‐                   ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐           10,077
             Interest Income‐PHA                                      19             225                 ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐              244
             Interest Expense                                   (104,505)       (104,389)                ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐         (208,894)
            Net Non‐Operating Income (Loss)                      (90,442)       (100,013)                ‐                     ‐                     ‐                     ‐                 ‐                 ‐                 ‐                ‐                 ‐                 ‐         (190,455)

            Net Income (Loss)                             $     (993,501) $    (1,563,685) $             ‐       $             ‐       $             ‐       $             ‐   $             ‐   $             ‐   $             ‐   $            ‐   $             ‐   $             ‐   $   (2,557,186)
FOOTNOTES
October:    * Inpatient Revenue ‐ September had 26 inpatient days compared to 47 in October.




                                                                                                                                                                                                                                                                                      FPGROUP110045
                                                                        Case: 20-13482                           Doc: 307                  Filed: 12/28/20                         Page: 9 of 48


THE PHYSICIANS' HOSPITAL IN ANADARKO
INCOME STATEMENT




                                                             Oct‐2020        Nov‐2020         Dec‐2020        Jan‐2021         Feb‐2021        Mar‐2021         Apr‐2021        May‐2021         Jun‐2021        Jul‐2021        Aug‐2021        Sept‐2021               YTD
                                                              Actual           Actual          Actual           Actual          Actual           Actual          Actual          Actual           Actual          Actual           Actual          Actual               Actual
            * Observation Revenue ‐ September had 0 cases. The charges were due to services in prior months. October had 1 observation case.
            *Contractual Allowaces & Bad Debts ‐ Medicare Cost Report Settlement: In September $134,246 was moved into a payable for what we believe is due back to CMS (from a payment received in April 2020). Medicaid SHOPP Payment: TPHA received $797,874 in October.
            Administrative Adjustments: There were $102,217.96 in non‐contrated adjustments for swingbed providers and Dr. Trang. Bad Debt: September was high because rev cycle did their yearly write off of traditional bad debt in August and September. Beginning in October,
            they are doing these write offs monthly.
            * HPSA & PSA Revenue ‐ The hospital received a quarterly payment of $1,105.12 for being in an area designated as a "Health Professional Shortage Area".
            * Legal Fees ‐ September was low because Ackerman for August was accrued on a 3 month average and ended up being over accrued by $18k.
            * Other Operating Expenses‐‐Radiology Maint/Rep: In September there was $6,031 for repairs on cable locks. Plant Ops Maint/Rep: In September there was $2,124 in UV lights for air handlers and $3,575 for the installation of a new AC unit in patient room 104.
            * Grant Revenue ‐ TPHA received $10,076.74 from an OSU SHIPP Grant.
November:   * Inpatient Revenue ‐ October had 47 inpatient days compared to 17 in November.
            * Swing Bed Revenue ‐ October had 654 swing bed days compared to 452 in November.
            * Outpatient Revenue ‐ Outpatient Surgery: October had 5 surgeries over $100k compared to 15 surgeries over $100k.
            *Contractual Allowaces & Bad Debts ‐ Medicaid SHOPP Payment: TPHA received $797,874 in October. Bad Debt: The reserve calculations were changed in Nov to calculate based on outstanding AR and not an entry on the current months charges.
            * HPSA & PSA Revenue ‐ In October the hospital received a quarterly payment of $1,105.12 for being in an area designated as a "Health Professional Shortage Area".
            * Medical & Patient Care Supplies ‐ Surgery Billable: October had around $129k in charges for implants and November only had around $50k.
            * Leases & Rentals ‐ MedSurg Equip Rentals: Inpatient and Swing Bed patient days were down in November compared to October and most likely led to a decrease in rentals needed.
            * Other Operating Expenses ‐ MedSurg Maint/Rep: November had Agiliti repair invoices from July‐October totalling $8,830. PFS Telephone: AT&T in October was accrued on a 3 month average. The accrual was very low compared to the bill. It was under accrued by
            $3,700.
            * Grant Revenue ‐ In October, TPHA received $10,076.74 from an OSU SHIPP Grant.




                                                                                                                                                                                                                                                            FPGROUP110046
                                                   Case: 20-13482       Doc: 307          Filed: 12/28/20                Page: 10 of 48


THE PHYSICIANS' HOSPITAL IN ANADARKO
COMPARATIVE BALANCE SHEETS
As of November 30, 2020 and October 31, 2020                                                     June 30, 2019                     June 2019

                                                                                                                 #REF!




                                                                             Nov‐2020                                Oct‐2020                      Var $         Var %

                Current Assets
                 Cash & Cash Equivalents                            $       1,507,343             $               2,244,255         $          (736,913)         (33%)
                 Restricted Cash                                               92,220                                92,220                         ‐              ‐

                 Accounts Receivable                                       12,287,216                            11,711,340                     575,875            5%
                 Bad Debt & Allowances                                     (5,553,025)                           (5,111,029)                   (441,996)          (9%)

                  Net Receivables                                           6,734,191                             6,600,312                    133,879            2%

                 Due From Other Third Parties                                   8,884                                  5,822                     3,062           53%
                 Intercompany A/R (A/P)                                      (234,481)                              (234,481)                      ‐              ‐
                 Inventories                                                  339,247                                326,926                    12,320            4%
                 Prepaid Expenses                                              41,554                                 30,915                    10,639           34%
                 Deposits‐PHA                                                  89,593                                 53,593                    36,000           67%

                Total Current Assets                                        8,578,549                             9,119,561                    (541,012)          (6%)

                Property Plant & Equipment
                 Equipment                                                   1,958,120                            1,958,120                         ‐              ‐
                 Construction in Progress                                      262,852                              262,852                         ‐              ‐
                 Leasehold Improvements                                        182,882                              182,882                         ‐              ‐
                 Assets Held Under Capital Lease                             5,704,000                            5,704,000                         ‐              ‐
                 Accumulated Depreciation                                   (4,391,038)                          (4,364,988)                    (26,050)          (1%)

                Total Property Plant & Equipment                            3,716,816                             3,742,865                     (26,050)          (1%)

                Total Assets                                        $      12,295,364             $              12,862,427         $          (567,062)          (4%)




                                                                                                                                                           FPGROUP110041
                                                  Case: 20-13482                 Doc: 307           Filed: 12/28/20                     Page: 11 of 48


THE PHYSICIANS' HOSPITAL IN ANADARKO
COMPARATIVE BALANCE SHEETS
As of November 30, 2020 and October 31, 2020                                                                  June 30, 2019                       June 2019

                                                                                                                                #REF!




                                                                                        Nov‐2020                                    Oct‐2020                       Var $                           Var %
                Current Liabilities
                 Accounts Payable                                            $      116,819,829                $              115,547,444          $          1,272,386                              1%
                 Current Portion of Capital Leases                                      602,793                                   584,636                        18,157                              3%
                 Accrued Interest                                                     1,025,844                                   968,820                        57,024                              6%
                 Accrued Expenses                                                     6,172,743                                 6,505,531                      (332,788)                            (5%)
                 Due to Third Party Payers                                             (738,460)                                 (738,460)                          ‐                                ‐

                Total Current Liabilities                                           123,882,750                               122,867,970                     1,014,780                             1%

                Long Term Liabilities
                 Notes Payable                                                         5,881,443                                 5,881,443                           ‐                               ‐
                 Long Term Portion of Capital Leases                                   5,101,207                                 5,119,364                       (18,157)                           (0%)

                Total Long Term Liabilities                                          10,982,650                                11,000,807                       (18,157)                            (0%)

                Total Liabilities                                                   134,865,400                               133,868,777                       996,622                             1%

                Equity
                 Additional Paid‐In Capital                                                6,751                                     6,751                           ‐                            ‐
                 Distribution to Affiliate‐One Cura                                     (200,000)                                 (200,000)                          ‐                            ‐
                 Retained Earnings                                                  (119,819,600)                             (119,819,600)                          ‐                            ‐
                 YTD Net Income (Loss)                                                (2,557,186)                                 (993,501)                   (1,563,685)                      (157%)

                Total Equity                                                       (122,570,035)                              (121,006,350)                   (1,563,685)                           (1%)

                Total Liabilities & Equity                                   $        12,295,364               $               12,862,427          $           (567,062)                            (4%)
FOOTNOTES
October:        * Cash & Cash Equivalents ‐ There was a bankruptcy freeze on the accounts that prevented cash from being swept on 10/27.
                * Inventories ‐ Inventory Clearing: $56,569 was received by MM in October for Stability Biologics & Organogenesis that were not invoiced by AP in the same month.
November:       * Cash & Cash Equivalents ‐ October was higher than normal because there was a bankruptcy freeze on the accounts that prevented cash from being swept on 10/27.
                * Accounts Receivable Trade ‐ Payments were posted on 11/30 that Rev Cycle did not have the remits for yet. Will be posted to patient accounts in December.
                * Prepaid Expenses ‐ The years worth of insurance was added to prepaids in November.
                * Deposits ‐ Due to the bankruptcy filing, deposits had to be paid to several vendors to allow the hospital to sill order from them. Medline deposit $20k, McKesson deposit $3k,
                Owens&Minor Deposit $5k, and Alcon deposit $8k.




                                                                                                                                                                                 FPGROUP110042
                               Case: 20-13482         Doc: 307           Filed: 12/28/20        Page: 12 of 48

                                             ATTACHMENT 1
                          MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: RHA ANADARKO, INC                                                     Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                   Period Ending: 11/30/2020

ACCOUNTS RECEIVABLE AT PETITION DATE                        $          8,246,446.16

                                          ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

   Beginning of Month Balance                                                                                $         8,246,446.16
    PLUS: Current Month New Billings                                                                                   7,723,066.02 (a)
    MINUS: Collection During the Period                                                                                4,154,565.42
    PLUS/MINUS: Adjustments or Writeoffs                                                                                        -   (b)
   End of Month Balance                                                                                      $        11,814,946.76

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                     POST PETITION ACCOUNTS RECEIVABLE AGING
                                  (Show the total for each aging category for all accounts receivable)

            0-30 Days                  31-60 Days                   61-90 Days            Over 90 Days                Total
        $     6,965,201.64         $       1,081,438.48         $        589,430.13       $   3,178,876.51        $   11,814,946.76

For any receivables in the "Over 90 Days" category, please provide the following:


        Customer                   Receivable Date        Status*
 See attached Schedule




* Collection efforts taken, estimate of collectability, write-off, disputed account, etc.
(a) Reflects a net figure to agree with the ending balance.
(b) Information not provided to determine whether any adjustments or write-offs were made.




    Monthly Operating Report                                        Unaudited                                     12:48 PM, 12/28/2020
                                                         Case: 20-13482                         Doc: 307                  Filed: 12/28/20                  Page: 13 of 48
 #####                                                                                       The Physicians Hospital Anadarko
                                                                                                                                                                             Page: 1
                                                                 Period End Aging Analysis Report - Summary as of NOVEMBER, 2021
 11:20
                                                                                      Summarized by Financial Class

 Application Code:         AR                                                                                                                                  User Login Name:
 Financial Class                        0 - 30 Days                    31 - 60 Days                61 - 90 Days                 91 - 120 Days         Over 120 Days                 Balance
AD - Medicare Advant                482,598.11    38.13%                431,665.23              34.11%             25,272.38   2.00%              40,846.60     3.23%             285,165.06   22.53%     1,265,547.38

                 UnBille            232,918.09    99.99%                     20.01               0.01%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%      232,938.10
                 d
AD                                  715,516.20    47.75%                431,685.24              28.81%             25,272.38   1.69%              40,846.60     2.73%             285,165.06   19.03%     1,498,485.48

AU - Auto                                 0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               4,617.61   100.00%        4,617.61

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
AU                                        0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               4,617.61   100.00%        4,617.61

BA - BANKRUPTCY-PE                        0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               1,781.75   100.00%        1,781.75

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
BA                                        0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               1,781.75   100.00%        1,781.75

BC - Blue Cross/Blue                302,878.17    56.29%                 46,733.17               8.69%            148,000.49                      12,674.21     2.36%              27,797.55    5.17%      538,083.59
                                                                                                                                27 51
                 UnBille             14,693.66     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%       14,693.66
                 d                                     %
BC                                  317,571.83    57.45%                 46,733.17               8.45%            148,000.49                      12,674.21     2.29%              27,797.55    5.03%      552,777.25
                                                                                                                               26.77
BD - Bad Debt                             0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               2,022.49   100.00%        2,022.49

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
BD                                        0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%               2,022.49   100.00%        2,022.49

CH - Champus/Champ                   70,411.69    55.86%                 30,857.16              24.48%              6,134.00   4.87%                1,194.07    0.95%              17,452.11   13.85%      126,049.03

                 UnBille             59,814.26    97.66%                   1,436.32              2.34%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%       61,250.58
                 d
CH                                  130,225.95    69.53%                 32,293.48              17.24%              6,134.00   3.27%                1,194.07    0.64%              17,452.11    9.32%      187,299.61

CO - Commercial                     890,887.87    67.80%                155,282.64              11.82%             93,313.90   7.10%             195,998.36      14.92            -21,451.57    -1.63%    1,314,031.20

                 UnBille             80,467.27     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%       80,467.27
                 d                                     %
CO                                  971,355.14    69.66%                155,282.64              11.14%             93,313.90   6.69%             195,998.36      14.06            -21,451.57    -1.54%    1,394,498.47

EO - Early Out                            0.00     0.00%                 28,732.61               1.57%            136,229.24   7.43%             208,568.86      11.37       1,460,558.12      79.63%     1,834,088.83

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
EO                                        0.00     0.00%                 28,732.61               1.57%            136,229.24   7.43%             208,568.86      11.37       1,460,558.12      79.63%     1,834,088.83

IH - Indian Health                  176,611.70    43.67%                 71,773.55              17.75%             76,659.95                      35,325.03     8.73%              44,042.67   10.89%      404,412.90
                                                                                                                                18 96
                 UnBille             12,431.28     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%       12,431.28
                 d                                     %
IH                                  189,042.98    45.35%                 71,773.55              17.22%             76,659.95                      35,325.03     8.47%              44,042.67   10.57%      416,844.18
                                                                                                                               18.39
MC - Medicare                   2,251,233.32      95.52%                 51,194.60               2.17%             40,263.30   1.71%              11,448.00     0.49%               2,595.46    0.11%     2,356,734.68

                 UnBille        1,834,683.43      99.95%                    892.97               0.05%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%     1,835,576.40
                 d
MC                              4,085,916.75      97.46%                 52,087.57               1.24%             40,263.30   0.96%              11,448.00     0.27%               2,595.46    0.06%     4,192,311.08

MD - Medicaid                       305,618.52    89.48%                 32,101.01               9.40%              1,418.42   0.42%                2,003.66    0.59%                389.92     0.11%      341,531.53

                 UnBille              9,727.29     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%         9,727.29
                 d                                     %
MD                                  315,345.81    89.78%                 32,101.01               9.14%              1,418.42   0.40%                2,003.66    0.57%                389.92     0.11%      351,258.82

OM - Occ Med                          8,659.62     130.66                    19.25               0.29%                836.83                          38.50     0.58%              -2,926.64   -44.16%        6,627.56
                                                       %                                                                        12 63
                 UnBille                120.30     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%          120.30
                 d                                     %
OM                                    8,779.92     130.11                    19.25               0.29%                836.83                          38.50     0.57%              -2,926.64   -43.37%        6,747.86
                                                       %                                                                       12 40
SP - Self Pay                       102,354.46    14.78%                172,681.61              24.94%             57,522.44   8.31%              38,552.55     5.57%             321,303.94   46.40%      692,415.00

                 UnBille             15,801.94     100.00                      0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%       15,801.94
                 d                                     %
SP                                  118,156.40    16.68%                172,681.61              24.38%             57,522.44   8.12%              38,552.55     5.44%             321,303.94   45.37%      708,216.94

VA - VA                              11,851.22     6.72%                    582.17               0.33%              3,615.70   2.05%             136,081.46      77.12             24,327.56   13.79%      176,458.11

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
VA                                   11,851.22     6.72%                    582.17               0.33%              3,615.70   2.05%             136,081.46      77.12             24,327.56   13.79%      176,458.11

WC - Work Comp                      101,439.44    20.81%                 57,466.18              11.79%                163.48   0.03%             329,240.31      67.53               -771.13    -0.16%     487,538.28

                 UnBille                  0.00     0.00%                       0.00              0.00%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%             0.00
                 d
WC                                  101,439.44    20.81%                 57,466.18              11.79%                163.48   0.03%             329,240.31      67.53               -771.13    -0.16%     487,538.28


            Billed              4,704,544.12      49.25%               1,079,089.18             11.30%            589,430.13   6.17%            1,011,971.61     10.59       2,166,904.90      22.69%     9,551,939.94
                 l
 Outstanding                    2,260,657.52      99.90%                   2,349.30              0.10%                  0.00   0.00%                    0.00    0.00%                   0.00    0.00%     2,263,006.82

         Grand                  6,965,201.64      58.95%               1,081,438.48              9.15%            589,430.13   4.99%            1,011,971.61    8.57%        2,166,904.90      18.34%    11,814,946.76
             l

 Number of Bills                : 4,181
 Report Type                    : Period End Aging Analysis Summarized by Financial Class
 Financial Class                :   All
 Facility                       :   All
 Patient Type                   :   All
 Patient Class                  :   All
 Bad Debt Status                :   All bills, except bad debt bills
 Period                         :   2          Fiscal        2021
                                       Case: 20-13482                  Doc: 307              Filed: 12/28/20          Page: 14 of 48

                                                       ATTACHMENT 2
                                    MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: RHA ANADARKO, INC                                                           Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                         Period Ending: 11/30/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to
filing the petition. In the alternative, a computer generated list of payables may be attached provided all information requested below is
included.
                                                            POST-PETITION ACCOUNTS PAYABLE
                                    Days
 Date Incurred                    Outstanding                       Vendor                  Description                                        Amount
See Attached Schedule




TOTAL AMOUNT                                                                                                                               $ 1,752,657.16 (b)


                   ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                                                                                                                            $            -   (a)
 PLUS: New Indebtedness Incurred This Month                                                                                                    5,928,066.75
 MINUS: Amount Paid on Post Petition, Accounts Payable This Month                                                                              4,175,409.59
 PLUS/MINUS: Adjustments                                                                                                                                -    *
Ending Month Balance                                                                                                                       $ 1,752,657.16 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                                                  SECURED PAYMENTS REPORT

List the status of Payment to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement
with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior or completing this section

                                                                                                                      Number of Post      Total Amount of
                                                                                                                         Petition          Post Petition
                                                              Date Payment                    Amount Paid               Payments             Payments
Secured Creditor/Lessor                                      Due This Month                    This Month               Delinquent          Delinquent
Rural Hospital Acquisition, LLC                                  11/1/20                     $              -                   1.00              55,558.42
NFS Leasing, Inc.                                                11/1/20                                    -                   1.00              14,978.89
Alliance Funding                                                 11/15/20                              4,635.54                  -                      -
Sysmex America, Inc.                                        10/27, 11/11, 11/30                             -                   3.00               2,164.72
Pitney Bowes                                                        n/a                                     -                    -                      -
Hospital Equipment Rental Company                                11/1/20                                    -                   1.00               2,945.00

TOTAL                                                                                        $         4,635.54 (d)
(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c) The total of line (b) must equal line (c)
(d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




        Monthly Operating Report                                                     Unaudited                                         10:38 AM, 12/21/2020
                       Case: 20-13482             Doc: 307     Filed: 12/28/20           Page: 15 of 48
                                             Accounts Payable (Post-Petition)
                                             October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description           Current       00-30 Days     31-60 Days   61-90 Days   Over 90 Days

510022           AIRGAS USA,

9106649347           10/29/20 11/28/20                                          272.58

9106845814           11/05/20 12/05/20                           849.68

9107073059           11/11/20 12/11/20                            98.74

9107298718           11/18/20 12/18/20                           797.95

9107485497           11/24/20 12/24/20                           104.43

                                            Vendor Total:      1,850.80         272.58
510026           Alcon Laboratories, Inc

DEP113020            11/30/20 11/30/20                         8,000.00

                                            Vendor Total:      8,000.00
510053           Angelica - Dallas

2100291741           11/14/20 11/14/20                           948.26

2100291742           11/14/20 11/14/20                           182.21

2100291984           11/21/20 11/21/20                         2,570.09

2100291985           11/21/20 11/21/20                           615.84

2100291482           11/07/20 11/07/20                         5,098.86

2100291483           11/07/20 11/07/20                           824.11

                                            Vendor Total:     10,239.37
510068           AT&T 831.001.0339 041 (Internet)

9359468505           11/11/20 11/11/20                           746.44

                                            Vendor Total:        746.44
510166           CULLIGAN WATER CONDITIONING

35785                11/25/20 12/25/20                           177.11

                                            Vendor Total:        177.11
510198           Empire Paper Company Inc

0609548              11/05/20 12/05/20                         1,887.53

CM034373             11/13/20 12/13/20                         -1,887.53

0613068              11/19/20 12/19/20                            30.15

CM034446             11/21/20 12/21/20                           -30.15

510373           Medline Industries, Inc.

1931305526           11/17/20 12/01/20                           128.55

1931305532           11/17/20 12/01/20                           147.81

1930595816           11/11/20 11/23/20                            77.90

1930977658           11/13/20 11/13/20                            68.63

1931305534           11/17/20 11/17/20                           295.63

1931305531           11/17/20 11/17/20                            46.27

1931305529           11/17/20 11/17/20                           131.53

1931305514           11/17/20 11/17/20                         6,749.13

510373           Medline Industries, Inc.

1931487981           11/18/20 11/18/20                           118.17
                       Case: 20-13482             Doc: 307     Filed: 12/28/20           Page: 16 of 48
                                             Accounts Payable (Post-Petition)
                                             October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description           Current      00-30 Days      31-60 Days   61-90 Days   Over 90 Days
                                            Vendor Total:      7,763.62
510416           Oklahoma Blood Institute

85334               10/31/20 10/31/20                          3,300.30

                                            Vendor Total:      3,300.30
510432           Oklahoma Natural Gas Company

1120139350982       11/12/20 11/12/20                             59.56

                                            Vendor Total:         59.56
510433           Oklahoma Natural Gas Company

1120139351000       11/12/20 11/12/20                             68.38

                                            Vendor Total:         68.38
510436           Oklahoma Natural Gas Company

1120208356382       11/12/20 11/12/20                             39.85

                                            Vendor Total:         39.85
510437           Oklahoma Natural Gas Company

1120208356400       11/12/20 11/12/20                             29.21

                                            Vendor Total:         29.21
510530           Shred-it

9440492198          11/04/20 11/04/20                             66.00

9440782812          11/18/20 11/18/20                             66.00

                                            Vendor Total:        132.00
510569           SUDDENLINK (-708068901)

1120104675013       11/21/20 11/21/20                            162.46

                                            Vendor Total:        162.46
510606           US Food Service

4547449             11/04/20 11/04/20                             71.39

4485842             10/31/20 10/31/20                             29.43

4416242             10/27/20 10/27/20                                           239.37

4416246             10/27/20 11/11/20                                           154.24

                                            Vendor Total:        100.82         393.61
510645           GRAINGER

9707073905          11/04/20 11/04/20                             48.49

                                            Vendor Total:         48.49
510656           Sizewise Rentals

CD99189974          11/12/20 12/12/20                            390.69

CD99189975          11/12/20 12/12/20                            210.24

CD99189976          11/12/20 12/12/20                            157.68

CD99189972          11/12/20 12/12/20                            399.15

CD99189977          11/12/20 12/12/20                            101.93

CD99189978          11/12/20 12/12/20                            154.42

CD99189983          11/12/20 12/12/20                            151.58
                       Case: 20-13482             Doc: 307     Filed: 12/28/20          Page: 17 of 48
                                            Accounts Payable (Post-Petition)
                                            October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description           Current      00-30 Days     31-60 Days   61-90 Days   Over 90 Days
CD99189984          11/12/20 12/12/20                             60.44

CD99189985          11/12/20 12/12/20                          1,027.55

CD99189986          11/12/20 12/12/20                            105.12

CD99189987          11/12/20 12/12/20                            338.49

CD99189980          11/12/20 12/12/20                            157.68

CD99189981          11/12/20 12/12/20                            362.37

CD99189982          11/12/20 12/12/20                            149.13

                                          Vendor Total:        3,766.47
510694           OptumInsight #15226

0001176016          11/05/20 11/15/20                             52.49

                                          Vendor Total:           52.49
510700           OptumInsight (Netwerkes 409084)

0001177653          11/10/20 11/10/20                             35.93

                                          Vendor Total:           35.93
510703           One Cura Wellness

112020              11/01/20 11/01/20                         62,500.00

                                          Vendor Total:       62,500.00
510866           KCI USA

29869549            11/16/20 11/16/20                            960.15

29864422            11/15/20 11/15/20                            960.15

                                          Vendor Total:        1,920.30
510877           McKesson Medical Surgical Inc.

14930516            10/27/20 11/30/20                                          572.31

15426844            11/09/20 12/01/20                            275.55

15426853            11/09/20 12/01/20                            760.98

15485420            11/10/20 12/01/20                            352.02

15185963            11/02/20 11/02/20                           -381.54

510877           McKesson Medical Surgical Inc.

15145839            11/02/20 11/02/20                            381.93

15115514            10/30/20 12/02/20                                        6,411.07

15132367            11/01/20 11/23/20                             26.14

15214993            11/03/20 11/23/20                          3,140.92

14944398            10/27/20 11/25/20                                          815.05

15211046            11/03/20 11/24/20                             88.28

15088676            10/30/20 11/24/20                                          193.18

15231459            11/03/20 11/24/20                          5,775.26

                                          Vendor Total:       10,419.54      7,991.61
510880           Armstrong Medical Industries, Inc.

1941604             11/17/20 12/17/20                             91.61

1940847             11/12/20 12/12/20                             48.90

                                          Vendor Total:          140.51
                        Case: 20-13482            Doc: 307     Filed: 12/28/20          Page: 18 of 48
                                            Accounts Payable (Post-Petition)
                                            October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description           Current      00-30 Days     31-60 Days   61-90 Days   Over 90 Days
510947           Southern Plains Medical Center

11302020             11/30/20 11/30/20                       159,800.00

113020               11/20/20 11/20/20                       173,400.00

                                           Vendor Total:     333,200.00
510961           E.T.C. (Elaine's Transportaion Co.)

99733                10/26/20 10/26/20                                       1,710.00

                                           Vendor Total:                     1,710.00
510998           Oklahoma Foundation For Medical Quality

20-10-FPBS-57        11/03/20 12/03/20                           201.61

                                           Vendor Total:         201.61
511091           Oklahoma Natural Gas Company

1120139350864        11/13/20 11/13/20                            72.87

                                           Vendor Total:          72.87
511106           Epimed

38452-USA            11/17/20 12/17/20                           165.74

                                           Vendor Total:         165.74
511111           Precision Lens

070415201            10/29/20 10/29/20                                         554.00

                                           Vendor Total:                       554.00
511175           Matheson Tri Gas, Inc.

22605067             11/11/20 11/11/20                         1,875.84

                                           Vendor Total:       1,875.84
511176           Platinum Code

511176           Platinum Code

266463               11/11/20 12/11/20                           684.04

                                           Vendor Total:         684.04
511185           Agiliti Health, Inc.

4153854              11/05/20 11/05/20                            84.29

4153850              11/05/20 11/05/20                           109.50

                                           Vendor Total:         193.79
511215           Medtronic USA, Inc

2552106284           11/17/20 11/17/20                        15,541.34

                                           Vendor Total:      15,541.34
511251           Stability Biologics

548451               11/12/20 12/01/20                         1,194.00

548452               11/12/20 12/01/20                         4,162.00

548453               11/12/20 12/01/20                        13,188.00

548454               11/12/20 12/01/20                         4,100.00

548455               11/12/20 12/01/20                        11,888.00

548456               11/12/20 12/01/20                         1,598.00
                       Case: 20-13482               Doc: 307     Filed: 12/28/20           Page: 19 of 48
                                            Accounts Payable (Post-Petition)
                                            October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description             Current       00-30 Days     31-60 Days   61-90 Days   Over 90 Days
548593              11/19/20 12/01/20                            1,730.00

548594              11/19/20 12/01/20                              700.00

548595              11/19/20 12/01/20                            4,100.00

548596              11/19/20 12/01/20                            1,598.00

548597              11/19/20 12/01/20                            3,869.00

548598              11/19/20 12/01/20                            1,813.00

548599              11/19/20 12/01/20                           12,094.00

548600              11/19/20 12/01/20                            1,598.00

                                           Vendor Total:        63,632.00
511256           Organogenesis Inc.

SI00971898          10/30/20 12/02/20                                             900.00

SI00972017          10/30/20 12/02/20                                             900.00

SI00971921          10/30/20 12/02/20                                           2,600.00

SI00972018          10/30/20 12/02/20                                           5,130.00

                                           Vendor Total:                        9,530.00
511257           First Physicians Resources - Anadarko

0000175-IN          11/28/20 11/28/20                          270,968.07

0000177-IN          11/30/20 11/30/20                          175,265.34

                                           Vendor Total:       446,233.41
511258           First Physicians Bussiness Solutions-PHA

0000093-IN          11/30/20 11/30/20                           92,495.42

0000091-IN          11/28/20 11/28/20                          240,036.85

                                           Vendor Total:       332,532.27
511259           First Physicians Services - Anadarko

0000060-IN          11/28/20 11/28/20                          291,403.86

0000093-INA         11/30/20 11/30/20                           -92,495.42

0000062-IN          11/30/20 11/30/20                          112,882.37

0000093-IN          11/30/20 11/30/20                           92,495.42

                                           Vendor Total:       404,286.23
511278           Secure Video

7037                11/12/20 11/12/20                               19.35

                                           Vendor Total:            19.35
511290           Stroud Regional Medical Center

WF-11012020         11/01/20 11/01/20                              128.49

110120              11/01/20 11/01/20                              315.57

                                           Vendor Total:           444.06
511331           Johnson Controls Fire Protection

87256662            11/10/20 12/10/20                            1,017.50

                                           Vendor Total:         1,017.50
511392           AT&T #405.247.2845

11204052472845      11/19/20 11/19/20                              215.39
                       Case: 20-13482                Doc: 307      Filed: 12/28/20          Page: 20 of 48
                                                Accounts Payable (Post-Petition)
                                                October 26 - November 30, 2020



Invoice Number   Invoice Date Due Date Description               Current      00-30 Days     31-60 Days   61-90 Days   Over 90 Days

                                               Vendor Total:         215.39
511420           Sysmex America, Inc.

93452513             10/28/20 11/30/20                                             132.52

93468695             11/11/20 11/11/20                             1,210.95

93448975             10/27/20 10/27/20                                             821.25

                                               Vendor Total:       1,210.95        953.77
511427           VersaBadge, LLC

1829                 11/01/20 12/01/20                             3,000.00

                                               Vendor Total:       3,000.00
511428           TriCorps Security

36212                11/30/20 12/30/20                             5,835.00

36123                11/11/20 12/11/20                             2,311.41

                                               Vendor Total:       8,146.41
511433           Clifford Power

511433           Clifford Power

SVC-0108441          11/09/20 11/09/20                               407.85

                                               Vendor Total:         407.85
511443           True Digital Security, Inc.

20B2582860           11/05/20 11/20/20                             6,617.29

                                               Vendor Total:       6,617.29


Total                                                          1,731,251.59    21,405.57
                                Case: 20-13482                     Doc: 307              Filed: 12/28/20                    Page: 21 of 48

                                                          ATTACHMENT 3
                                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: RHA ANADARKO, INC                                                                       Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                                     Period Ending: 11/30/2020

                                                                 INVENTORY REPORT

         INVENTORY BALANCE AT PETITION DATE                                                                                              $             406,645.00
         INVENTORY RECONCILIATION:
         Inventory Balance at Beginning of Month                                                                                         $             326,926.00     (a)
           PLUS: Inventory Purchased During Month                                                                                                             -
           MINUS: Inventory Used or Sold                                                                                                                      -
           PLUS/MINUS: Adjustments or Writeoffs                                                                                                         12,321.00     (b)
         Inventory on Hand at End of Month                                                                                               $             339,247.00
          METHOD OF COSTING INVENTORY: _____________________________________________________
*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                                                  INVENTORY AGING

                Less than 6                    6 months to                    Greater than
                months old                     2 years old                     2 years old               Considered Obsolete                        Total
                      n/a                             n/a                             n/a                             n/a                           0.0%              *
* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.
Description of Obsolete Inventory: ___________________________________________________________



                                                                FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE                                                                                          $           8,107,854.00 (c)
(Includes Property, Plant and Equipment)


BRIEF DESCRIPTION (First Report Only):
      Leasehold improvements, medical equipment, furnishings, fixtures


         FIXED ASSETS RECONCILIATION:
           Fixed Asset Book Value at Beginning of Month                                                  $                                           3,742,865.37 (a), (c)
           MINUS: Depreciation Expense                                                                                                                 (26,050.00)
           PLUS: New Purchases                                                                                                                                -
           PLUS/MINUS: Adjustments or Write-downs                                                                                                             -    *
         Ending Monthly Balance                                                                          $                                           3,716,815.37
         *For any adjustments or write-downs, provide explanation and supporting documentation, if applicable
          BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:




         (a) This number is carried forward from last month’s report. For the first report only, this number will be the balance as of the petition date.
         (b) Inventory reflects medical supplies. Information was not provided to capture to the inflows and outflows during the month, therefore, we
             provided the net change in the monthly balance based on month-end inventory counts.
         (c) Fair Market Value is the amount at which fixed assets could be sold under current economic conditions. The value provided is the cost of the fixed assets.




    Monthly Operating Report                                                      Unaudited                                                        12:47 PM, 12/28/2020
                                               Case: 20-13482                          Doc: 307                  Filed: 12/28/20                         Page: 22 of 48

                                                                              ATTACHMENT 4A
                                                             MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: RHA ANADARKO, INC                                                                   Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                                 Period Ending: 11/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found at
http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary, permission must be obtained from the United
States Trustee prior to opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANKValliance Bank                                                                          BRANCH:
ACCOUNT NAMRHA Anadarko
PURPOSE OF ACCOUNT: OPERAT                                                       ACCOUNT #:               xx7823               xx4756               xx3707             xx7450

                      Ending Balance per Bank Statement                                              $ 1,669,795.85        $            -       $         802.04   $   92,220.19
                        Plus Total Amount of Outstanding Deposits                                               -                       -                    -               -
                        Minus Total Amount of Outstanding Checks and other debits                        184,794.92                     -                    -               -   *
                        Minus Service Charges                                                                   -                       -                    -               -
                      Ending Balance per Check Register                                              $ 1,485,000.93        $            -       $         802.04   $   92,220.19 **, (a)

                      * Debit Cards are used by:
                      ** If Closing Balance is negative, provide explanation:

 The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( ☐ Check here if cash disbursements were authorized by United States Trustee)

       Date                  Amount                                   Payee                         Purpose                                                                      Reason for Cash




                                                                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                $                                             -     Transferred to Payroll Account
                                                $                                             -     Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
    and Disbursements (Page MOR-2, Line 7).




             Monthly Operating Report                                                                    Unaudited                                                                10:38 AM, 12/21/2020
                                                          Case: 20-13482            Doc: 307             Filed: 12/28/20                  Page: 23 of 48


                                                                           Balance per    Deposits in   Outstanding      Corrected cash                   Non-Recorded   Non-Recorded   Actual Cash
                Valliance Bank - Acct #          823
                                                                 Date         Bank          transit       checks            balance       GL Balance         Debits         Credits       Balance      Difference
                Healthland - GL# 1012-011, Bank Code 06       11/1/2020
                              11/30/2020                       11/6/2020
Balance per Bank - Operating       $     1,669,795.85         11/13/2020
Deposits in transit                $               -          11/20/2020
Outstanding checks                 $       (184,794.92)       11/27/2020
Corrected cash balance             $     1,485,000.93         11/30/2020   1,669,795.85             -     (184,794.92)     1,485,000.93    1,485,000.93              -              -   1,485,000.93                -
                                                                           1,669,795.85             -     (184,794.92)     1,485,000.93    1,485,000.93              -              -   1,485,000.93                -
Balance per Books                $      1,485,000.93                       1,669,795.85             -     (184,794.92)     1,485,000.93    1,485,000.93              -              -   1,485,000.93                -
Bank Deposits not recorded       $               -                         1,669,795.85             -     (184,794.92)     1,485,000.93    1,485,000.93              -              -   1,485,000.93                -
Bank charges not recorded        $               -              FINAL      1,669,795.85             -     (184,794.92)     1,485,000.93    1,485,000.93              -              -   1,485,000.93                -
Corrected cash balance           $      1,485,000.93

HL Out of Balance                $               -
                         Case: 20-13482       Doc: 307     Filed: 12/28/20    Page: 24 of 48


RHA ANADARKO *                                             823
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                         Total debits: -4,223,009.59 (68)    Total credits: +3,575,003.13 (19)

     Date            Description                                 Debit        Credit            Balance

     Nov 30, 2020    CHECK 410239                                13,772.09                  1,669,795.85

     Nov 30, 2020    CHECK 410229                                4,800.24                   1,683,567.94

     Nov 30, 2020    CHECK 410228                                  1,189.60                 1,688,368.18

     Nov 30, 2020    CARDINAL HEALTH XXXXXXXXXX                   1,944.35                  1,689,557.78
                     XXXXXX2712 2220

     Nov 30, 2020    TRANSFER FROM COMMERCIAL                                 256,651.31     1,691,502.13
                     ACCOUNT           4756

     Nov 27, 2020    CHECK 410215                               16,000.00                  1,434,850.82

     Nov 27, 2020    CHECK 410203                                 2,985.15                 1,450,850.82

     Nov 27, 2020    CHECK 410195                                   131.40                  1,453,835.97

     Nov 27, 2020    CARDINAL HEALTH XXXXXXXXXX                   3,786.25                  1,453,967.37
                     XXXXXX2712 2220

     Nov 27, 2020    TRANSFER FROM COMMERCIAL                                 202,017.37    1,457,753.62
                     ACCOUNT            756

     Nov 25, 2020    CHECK 410216                                 3,815.00                  1,255,736.25

     Nov 25, 2020    CHECK 410191                                 2,794.08                   1,259,551.25

     Nov 25, 2020    CHECK 410218                                  2,421.71                 1,262,345.33

     Nov 25, 2020    CHECK 410192                                   488.15                 1,264,767.04

     Nov 25, 2020    CHECK 410211                                   279.76                  1,265,255.19

     Nov 25, 2020    CHECK 410201                                    95.87                  1,265,534.95

     Nov 25, 2020    Thara Damodaran MD LLC Debtor in               262.50                  1,265,630.82
                     Possession
Date           Description
                  Case: 20-13482     Doc: 307    Filed: Debit
                                                        12/28/20    Credit 25 of 48 Balance
                                                                    Page:

Nov 25, 2020   McKesson - Debtor in Possession            153.21                 1,265,893.32

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS        1,613,799.16                1,266,046.53
               RESOURCES LLC

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS        720,753.10                  2,879,845.69
               RESOURCES LLC

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS        604,818.23                  3,600,598.79
               RESOURCES LLC

Nov 25, 2020   TRANSFER FROM COMMERCIAL                             28,553.71    4,205,417.02
               ACCOUNT        4756

Nov 24, 2020   CHECK 410204                             3,005.13                  4,176,863.31

Nov 24, 2020   CHECK 410217                             2,422.16                 4,179,868.44

Nov 24, 2020   CHECK 410213                             2,109.50                 4,182,290.60

Nov 24, 2020   CHECK 410200                             1,045.16                 4,184,400.10

Nov 24, 2020   CHECK 410194                              758.83                  4,185,445.26

Nov 24, 2020   CHECK 410214                              683.36                  4,186,204.09

Nov 24, 2020   CHECK 410202                               362.13                 4,186,887.45

Nov 24, 2020   CHECK 410199                               162.69                 4,187,249.58

Nov 24, 2020   CHECK 410197                                43.93                  4,187,412.27

Nov 24, 2020   CARDINAL HEALTH XXXXXXXXXX                239.62                  4,187,456.20
               XXXXXX2712 2220

Nov 24, 2020   TRANSFER FROM COMMERCIAL                             44,620.50    4,187,695.82
               ACCOUNT        4756

Nov 23, 2020   CHECK 410208                             1,280.20                 4,143,075.32

Nov 23, 2020   CHECK 410205                               122.75                 4,144,355.52

Nov 23, 2020   CHECK 410196                               25.00                  4,144,478.27

Nov 23, 2020   Outgoing Wire*FIRST STATE BANK         47,600.00                  4,144,503.27
               fbo Southern Plain

Nov 23, 2020   TRANSFER FROM COMMERCIAL                             373,099.11    4,192,103.27
               ACCOUNT        4756

Nov 20, 2020   CHECK 410186                             1,063.50                 3,819,004.16
Date           Description
                  Case: 20-13482      Doc: 307   Filed: Debit
                                                        12/28/20   Credit 26 of 48 Balance
                                                                   Page:

Nov 20, 2020   Outgoing Wire*New Direction Acute      27,819.00                 3,820,067.66
               Dialysis LLC

Nov 20, 2020   TRANSFER FROM COMMERCIAL                            919,072.47   3,847,886.66
               ACCOUNT        4756

Nov 19, 2020   CHECK 410166                             700.00                   2,928,814.19

Nov 19, 2020   Debtor in Possession                    5,000.00                  2,929,514.19

Nov 19, 2020   TRANSFER FROM COMMERCIAL                             57,257.85    2,934,514.19
               ACCOUNT        4756

Nov 18, 2020   TRANSFER FROM COMMERCIAL                            170,059.50   2,877,256.34
               ACCOUNT        4756

Nov 17, 2020   CHECK 410180                            2,430.90                 2,707,196.84

Nov 17, 2020   CHECK 410157                              695.00                 2,709,627.74

Nov 17, 2020   TRANSFER FROM COMMERCIAL                            471,267.92    2,710,322.74
               ACCOUNT        4756

Nov 16, 2020   CHECK 410179                            2,358.58                 2,239,054.82

Nov 16, 2020   CHECK 410182                             1,386.81                 2,241,413.40

Nov 16, 2020   CHECK 410183                             1,352.10                2,242,800.21

Nov 16, 2020   CHECK 410184                             1,120.05                 2,244,152.31

Nov 16, 2020   CHECK 410185                              889.17                 2,245,272.36

Nov 16, 2020   CHECK 410105                              418.43                  2,246,161.53

Nov 16, 2020   CHECK 410181                              145.48                 2,246,579.96

Nov 16, 2020   APWA UTILITY DD 18-3700-01             15,320.00                 2,246,725.44

Nov 16, 2020   ACH ALLIANCE 17-8596                     2,811.00                2,262,045.44

Nov 16, 2020   ACH ALLIANCE 17-8221                    1,824.54                 2,264,856.44

Nov 16, 2020   APWA UTILITY DD 18-3750-01               678.00                  2,266,680.98

Nov 16, 2020   APWA UTILITY DD 18-3710-01                291.00                 2,267,358.98

Nov 16, 2020   APWA UTILITY DD 18-3740-01                140.00                 2,267,649.98

Nov 16, 2020   APWA UTILITY DD 18-3725-01                 117.00                2,267,789.98

Nov 16, 2020   APWA UTILITY DD 18-3730-01                48.00                  2,267,906.98
Date           Description
                  Case: 20-13482      Doc: 307     Filed: Debit
                                                          12/28/20    Credit 27 of 48 Balance
                                                                      Page:

Nov 16, 2020   APWA UTILITY DD 18-3715-01                  48.00                  2,267,954.98

Nov 16, 2020   TRANSFER FROM COMMERCIAL                              120,849.19   2,268,002.98
               ACCOUNT         4756

Nov 13, 2020   CHECK 410169                              16,015.30                 2,147,153.79

Nov 13, 2020   CHECK 410189                               2,351.87                 2,163,169.09

Nov 13, 2020   CHECK 410188                               1,096.10                2,165,520.96

Nov 13, 2020   CHECK 410190                               900.00                   2,166,617.06

Nov 13, 2020   CHECK 410067                                623.71                  2,167,517.06

Nov 13, 2020   Cardinal Account 727654 Debtor in         7,582.48                  2,168,140.77
               Possession

Nov 13, 2020   RHA ANADARKO INC Medline                   1,592.45                 2,175,723.25
               103013017

Nov 13, 2020   Outgoing Wire*First Physicians           23,000.00                  2,177,315.70
               Business Solutions

Nov 13, 2020   TRANSFER FROM COMMERCIAL                              216,839.19   2,200,315.70
               ACCOUNT         4756

Nov 12, 2020   CHECK 410177                              3,000.00                  1,983,476.51

Nov 12, 2020   TRANSFER FROM COMMERCIAL                               97,989.52    1,986,476.51
               ACCOUNT         4756

Nov 10, 2020   Cardinal Account 727654 Debtor in        47,580.32                 1,888,486.99
               Possession

Nov 10, 2020   TRANSFER FROM COMMERCIAL                              34,793.45     1,936,067.31
               ACCOUNT         4756

Nov 09, 2020   CHECK 410159                                 41.58                  1,901,273.86

Nov 09, 2020   Outgoing Wire*FIRST PHYSICIANS          997,377.25                  1,901,315.44
               RESOURCES LLC

Nov 09, 2020   TRANSFER FROM COMMERCIAL                               54,847.14   2,898,692.69
               ACCOUNT         4756

Nov 06, 2020   CHECK 410161                               1,041.66                2,843,845.55

Nov 06, 2020   TRANSFER FROM COMMERCIAL                              134,330.08   2,844,887.21
               ACCOUNT         4756
Date           Description
                  Case: 20-13482   Doc: 307   Filed: Debit
                                                     12/28/20   Credit 28 of 48 Balance
                                                                Page:

Nov 05, 2020   TRANSFER FROM COMMERCIAL                         142,963.79    2,710,557.13
               ACCOUNT      4756

Nov 04, 2020   TRANSFER FROM COMMERCIAL                         86,240.60    2,567,593.34
               ACCOUNT      4756

Nov 03, 2020   TRANSFER FROM COMMERCIAL                          66,901.52   2,481,352.74
               ACCOUNT      4756

Nov 02, 2020   TRANSFER FROM COMMERCIAL                         96,648.91    2,414,451.22
               ACCOUNT      4756
                                                                     Case: 20-13482             Doc: 307                Filed: 12/28/20                   Page: 29 of 48


                                                                                       Balance per       Deposits in   Outstanding       Corrected cash                    Non-Recorded   Non-Recorded   Actual Cash
                    Valliance Bank - Acct #          4756
                                                                             Date         Bank             transit       checks             balance       GL Balance          Debits         Credits       Balance         Difference
                    Healthland - GL# 1010-011, Bank Code 01               11/1/2020
                                   11/30/2020                              11/6/2020
Balance per Bank - Operating         $               -    s/b 0.00        11/13/2020
Deposits in transit                  $               -                    11/20/2020
Outstanding checks                   $               -                    11/27/2020
Corrected cash balance               $               -                    11/30/2020                 -             -                 -                -                -              -              -                 -                -
                                                                                                     -             -                 -                -                -              -              -                 -                -
Balance per Books                  $                -    s/b 0.00                                    -             -                 -                -                -              -              -                 -                -
Bank Deposits not recorded         $                -                                                -             -                 -                -                -              -              -                 -                -
Bank charges not recorded          $                -                       FINAL                    -             -                 -                -                -              -              -                 -                -
Corrected cash balance             $                -

HL Out of Balance                  $                -
Checking account                                                                                           Page 1 of 11
               Case: 20-13482              Doc: 307       Filed: 12/28/20           Page: 30 of 48




RHA ANADARKO – 4756
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                      Total debits: -3,604,520.90 (25)     Total credits: +3,604,520.90 (163)

     Date            Description                                  Debit        Credit          Balance

    Nov 30, 2020     TRANSFER TO COMMERCIAL ACCOUN               256,651.31                         0.00
                     T       823

    Nov 30, 2020     HCCLAIMPMT NOVITAS SOLUTION TR                           149,743.94      256,651.31
                     N*1*EFT0653047*1205296137*000004311
                     \

    Nov 30, 2020     HCCLAIMPMT NOVITAS SOLUTION TR                            34,240.00      106,907.37
                     N*1*EFT0652877*1205296137*000004311
                     \

    Nov 30, 2020     HCCLAIMPMT BCBSOK TRN*1*C20330E                           32,457.49       72,667.37
                     23711810*1361236610*CP20201125E237118
                     10

    Nov 30, 2020     HCCLAIMPMT BCBSOK TRN*1*C20330E                               3,520.00   40,209.88
                     23711830*1361236610*CP20201125E23711
                     830

    Nov 30, 2020     HCCLAIMPMT FEP BCBSOK TRN*1*C20                               2,459.87   36,689.88
                     330E28757260*1361236610*CP20201125E
                     28757260

    Nov 30, 2020     HCCLAIMPMT HNB - ECHO TRN*1*9827                              1,769.79    34,230.01
                     64165*1341858379\

    Nov 30, 2020     HCCLAIMPMT FEP BCBSOK TRN*1*C20                               1,760.00   32,460.22
                     330E28757270*1361236610*CP20201125E
                     28757270

    Nov 30, 2020     HCCLAIMPMT BCBSOK TRN*1*C20330E                               1,760.00   30,700.22
                     23711820*1361236610*CP20201125E23711
                     820




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 2 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 31 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 30, 2020   HCCLAIMPMT NOVITAS TRN*1*890910838                        232.48     28,940.22
                  *1205296137~

   Nov 30, 2020   Square Inc 201130P2 L201302368444                           55.04    28,707.74

   Nov 30, 2020   LOCKBOX DEPOSIT 12                                      28,652.70    28,652.70

   Nov 27, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          202,017.37                      0.00
                       823

   Nov 27, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                       148,158.52   202,017.37
                  1*EFT0652821*1205296137*000004311\

   Nov 27, 2020   HCCLAIMPMT HUMANA GOVT BUSI TRN*                        38,700.95    53,858.85
                  1*2210349033*1611241225*WPSEAST \

   Nov 27, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982633                       1,327.28    15,157.90
                  859*1341858379\

   Nov 27, 2020   Square Inc 201126P2 L201302318859                           54.36    13,830.62

   Nov 27, 2020   LOYALEHLTH SV9T XXXXXX3729                                  50.00    13,776.26

   Nov 27, 2020   LOCKBOX DEPOSIT 12                                      13,726.26    13,726.26

   Nov 25, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           28,553.71                      0.00
                       823

   Nov 25, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                       23,633.61    28,553.71
                  10349578*1731476619*\

   Nov 25, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                         2,810.72     4,920.10
                  1*EFT0652575*1205296137*000004311\

   Nov 25, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                         727.69      2,109.38
                  10349577*1731476619*\

   Nov 25, 2020   LOYALEHLTH SV9T XXXXXX3729                                150.00      1,381.69

   Nov 25, 2020   Square Inc 201125P2 L201302298963                           24.83     1,231.69

   Nov 25, 2020   REMOTE DEPOSIT                                            920.37      1,206.86

   Nov 25, 2020   DEPOSIT                                                   185.01       286.49

   Nov 25, 2020   DEPOSIT                                                   101.48       101.48

   Nov 24, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           44,620.50                      0.00
                       823




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 3 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 32 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 24, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        11,024.65    44,620.50
                  1*EFT0652358*1205296137*000004311\

   Nov 24, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820324                        800.25     33,595.85
                  000248135*1066033492\

   Nov 24, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820324                        630.00     32,795.60
                  000248133*1066033492\

   Nov 24, 2020   HCCLAIMPMT NOVITAS TRN*1*890901586                        165.88     32,165.60
                  *1205296137~

   Nov 24, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982422                        142.58     31,999.72
                  029*1341858379\

   Nov 24, 2020   LOYALEHLTH SV9T XXXXXX3729                                100.00     31,857.14

   Nov 24, 2020   36 TREAS 310 MISC PAY 260532528360012                      53.94     31,757.14

   Nov 24, 2020   Square Inc 201124P2 L201302278663                           12.63    31,703.20

   Nov 24, 2020   LOCKBOX DEPOSIT 12                                      31,690.57    31,690.57

   Nov 23, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          373,099.11                      0.00
                        823

   Nov 23, 2020   CARDINAL HEALTH XXXXXXXXXX XXX             21,080.49                373,099.11
                  XXX7654 2220

   Nov 23, 2020   CARDINAL HEALTH XXXXXXXXXX XXX              2,169.60                394,179.60
                  XXX2711 2220

   Nov 23, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                       320,362.00   396,349.20
                  1*EFT0652185*1205296137*000004311\

   Nov 23, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        27,689.79    75,987.20
                  1*EFT0652136*1205296137*000004311\

   Nov 23, 2020   HCCLAIMPMT BCBSOK TRN*1*C20324E23                        6,828.42    48,297.41
                  658290*1361236610*CP20201119E23658290

   Nov 23, 2020   HCCLAIMPMT FEP BCBSOK TRN*1*C2032                        5,392.54    41,468.99
                  4E28737720*1361236610*CP20201119E28737
                  720

   Nov 23, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982323                       3,627.34    36,076.45
                  768*1341858379\




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 4 of 11
               Case: 20-13482            Doc: 307      Filed: 12/28/20    Page: 33 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 23, 2020   LOYALEHLTH SV9T XXXXXX3729                               1,133.77    32,449.11

   Nov 23, 2020   HCCLAIMPMT NOVITAS TRN*1*890897613                        171.07     31,315.34
                  *1205296137~

   Nov 23, 2020   Square Inc 201123P2 L201302236803                           61.05    31,144.27

   Nov 23, 2020   LOCKBOX DEPOSIT 12                                      31,083.22    31,083.22

   Nov 20, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          919,072.47                      0.00
                       823

   Nov 20, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                       746,727.81   919,072.47
                  1*EFT0651959*1205296137*000004311\

   Nov 20, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982213                      86,169.44   172,344.66
                  252*1341858379\

   Nov 20, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        69,092.20    86,175.22
                  1*EFT0651900*1205296137*000004311\

   Nov 20, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981958                       3,431.14    17,083.02
                  133*1341858379\

   Nov 20, 2020   HCCLAIMPMT HUMANA GOVT BUSI TRN*                         1,821.72    13,651.88
                  1*2210282863*1611241225*WPSEAST \

   Nov 20, 2020   HCCLAIMPMT NOVITAS TRN*1*890893580                        623.48     11,830.16
                  *1205296137~

   Nov 20, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982213                        148.36     11,206.68
                  253*1341858379\

   Nov 20, 2020   Square Inc 201120P2 L201302164345                           69.65    11,058.32

   Nov 20, 2020   LOYALEHLTH SV9T XXXXXX3729                                  50.00    10,988.67

   Nov 20, 2020   LOCKBOX DEPOSIT 12                                      10,938.67    10,938.67

   Nov 19, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           57,257.85                      0.00
                       823

   Nov 19, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                         6,517.35    57,257.85
                  1*EFT0651668*1205296137*000004311\

   Nov 19, 2020   HCCLAIMPMT AETNA H09 TRN*1*1611162                       3,627.81    50,740.50
                  00305455*1066033492\




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 5 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 34 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 19, 2020   HCCLAIMPMT HNB - ECHO TRN*1*982060                        159.39     47,112.69
                  950*1341858379\

   Nov 19, 2020   LOYALEHLTH SV9T XXXXXX3729                                  75.16    46,953.30

   Nov 19, 2020   Square Inc 201119P2 L201302127951                           67.50    46,878.14

   Nov 19, 2020   HCCLAIMPMT NOVITAS TRN*1*890889471                          45.61    46,810.64
                  *1205296137~

   Nov 19, 2020   LOCKBOX DEPOSIT 12                                      39,524.51    46,765.03

   Nov 19, 2020   REMOTE DEPOSIT                                           7,240.52     7,240.52

   Nov 18, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          170,059.50                      0.00
                       823

   Nov 18, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                       155,660.83   170,059.50
                  1*EFT0651500*1205296137*000004311\

   Nov 18, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                        4,620.87    14,398.67
                  10341993*1731476619*\

   Nov 18, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                       4,309.57     9,777.80
                  701012194*1066033492\

   Nov 18, 2020   LOYALEHLTH SV9T XXXXXX3729                               3,256.38     5,468.23

   Nov 18, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                       1,885.60     2,211.85
                  801009407*1066033492\

   Nov 18, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                         192.12       326.25
                  10341992*1731476619*\

   Nov 18, 2020   Square Inc 201118P2 L201302100182                           79.23      134.13

   Nov 18, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                          54.90       54.90
                  701012195*1066033492\

   Nov 17, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          471,267.92                      0.00
                       823

   Nov 17, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        51,758.00   471,267.92
                  1*EFT0651154*1205296137*000004311\

   Nov 17, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        28,770.26   419,509.92
                  1*EFT0651223*1205296137*000004311\

   Nov 17, 2020   LOYALEHLTH SV9T XXXXXX3729                               1,994.93   390,739.66




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 6 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 35 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 17, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981859                       1,767.19   388,744.73
                  489*1341858379\

   Nov 17, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820317                        349.25    386,977.54
                  000275723*1066033492\

   Nov 17, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                        168.02    386,628.29
                  601013393*1066033492\

   Nov 17, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                        100.81    386,460.27
                  601013394*1066033492\

   Nov 17, 2020   Square Inc 201117P2 L201302079592                           44.04   386,359.46

   Nov 17, 2020   LOCKBOX DEPOSIT 12                                     386,315.42   386,315.42

   Nov 16, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          120,849.19                      0.00
                        823

   Nov 16, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        66,899.00   120,849.19
                  1*EFT0650930*1205296137*000004311\

   Nov 16, 2020   HCCLAIMPMT HUMANA GOVT BUSI TRN*                        17,502.26    53,950.19
                  1*2210192388*1611241225*WPSEAST \

   Nov 16, 2020   LOYALEHLTH SV9T XXXXXX3729                              17,211.01    36,447.93

   Nov 16, 2020   HCCLAIMPMT FEP BCBSOK TRN*1*C2031                        8,172.58    19,236.92
                  7E28718080*1361236610*CP20201112E28718
                  080

   Nov 16, 2020   HCCLAIMPMT BCBSOK TRN*1*C20317E23                        6,889.06    11,064.34
                  604990*1361236610*CP20201112E23604990

   Nov 16, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                          336.13      4,175.28
                  1*EFT0650997*1205296137*000004311\

   Nov 16, 2020   HCCLAIMPMT NOVITAS TRN*1*890877411                        267.39      3,839.15
                  *1205296137~

   Nov 16, 2020   HCCLAIMPMT BCBSOK TRN*1*C20317E23                         187.91      3,571.76
                  604980*1361236610*CP20201112E23604980

   Nov 16, 2020   Square Inc 201116P2 L201302037586                           69.43     3,383.85

   Nov 16, 2020   LOCKBOX DEPOSIT 12                                       3,314.42     3,314.42




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 7 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 36 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 13, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          216,839.19                      0.00
                       823

   Nov 13, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                       120,142.17   216,839.19
                  1*EFT0650815*1205296137*000004311\

   Nov 13, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        70,243.00    96,697.02
                  1*EFT0650679*1205296137*000004311\

   Nov 13, 2020   HCCLAIMPMT HUMANA GOVT BUSI TRN*                        16,709.30    26,454.02
                  1*2210164274*1611241225*WPSEAST \

   Nov 13, 2020   HCCLAIMPMT AETNA H09 TRN*1*1611092                       8,666.94     9,744.72
                  00301080*1066033492\

   Nov 13, 2020   HCCLAIMPMT CIGNA TRN*1*20111009003                        418.08      1,077.78
                  0730*1591031071\

   Nov 13, 2020   HCCLAIMPMT NOVITAS TRN*1*890872539                        233.75       659.70
                  *1205296137~

   Nov 13, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981520                        180.73       425.95
                  076*1341858379\

   Nov 13, 2020   HCCLAIMPMT CIGNA TRN*1*20111009003                          66.96      245.22
                  0731*1591031071\

   Nov 13, 2020   Square Inc 201113P2 L201301965527                           48.92      178.26

   Nov 13, 2020   LOCKBOX DEPOSIT 12                                        129.34       129.34

   Nov 12, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           97,989.52                      0.00
                      7823

   Nov 12, 2020   LOYALEHLTH SV9T XXXXXX3729                              52,425.16    97,989.52

   Nov 12, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981425                      18,000.87    45,564.36
                  297*1341858379\

   Nov 12, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        13,092.45    27,563.49
                  1*EFT0650548*1205296137*000004311\

   Nov 12, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                       11,900.46    14,471.04
                  10334361*1731476619*\

   Nov 12, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                       1,944.35     2,570.58
                  101013192*1066033492\




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                  Page 8 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 37 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 12, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                        389.51      626.23
                  001012620*1066033492\

   Nov 12, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882031                         60.39      236.72
                  101013193*1066033492\

   Nov 12, 2020   Square Inc 201111P2 L201301917472                          52.54      176.33

   Nov 12, 2020   Square Inc 201112P2 L201301937396                          35.79      123.79

   Nov 12, 2020   LOCKBOX DEPOSIT 12                                         88.00       88.00

   Nov 10, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           34,793.45                     0.00
                        823

   Nov 10, 2020   Analysis Charges                             933.04                 34,793.45

   Nov 10, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        14,320.28   35,726.49
                  1*EFT0650359*1205296137*000004311\

   Nov 10, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981330                       9,025.09   21,406.21
                  507*1341858379\

   Nov 10, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820310                       2,292.46   12,381.12
                  000240555*1066033492\

   Nov 10, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882030                        110.89    10,088.66
                  901015622*1066033492\

   Nov 10, 2020   LOYALEHLTH SV9T XXXXXX3729                                 50.00     9,977.77

   Nov 10, 2020   Square Inc 201110P2 L201301897053                          44.47     9,927.77

   Nov 10, 2020   LOCKBOX DEPOSIT 12                                       9,883.30    9,883.30

   Nov 09, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           54,847.14                     0.00
                        823

   Nov 09, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        27,763.64   54,847.14
                  1*EFT0650143*1205296137*000004311\

   Nov 09, 2020   HCCLAIMPMT BCBSOK TRN*1*C20310E23                        9,338.28   27,083.50
                  553110*1361236610*CP20201105E23553110

   Nov 09, 2020   HCCLAIMPMT FEP BCBSOK TRN*1*C2031                        1,961.09   17,745.22
                  0E28698940*1361236610*CP20201105E28698
                  940




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                   Page 9 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 38 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 09, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981222                       1,674.00    15,784.13
                  871*1341858379\

   Nov 09, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882030                        174.30     14,110.13
                  801006394*1066033492\

   Nov 09, 2020   Square Inc 201109P2 L201301855781                          58.89     13,935.83

   Nov 09, 2020   HCCLAIMPMT BCBSOK TRN*1*C20310E23                          50.00     13,876.94
                  553120*1361236610*CP20201105E23553120

   Nov 09, 2020   REMOTE DEPOSIT                                          12,684.09    13,826.94

   Nov 09, 2020   LOCKBOX DEPOSIT 12                                       1,142.85     1,142.85

   Nov 06, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          134,330.08                      0.00
                       823

   Nov 06, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        41,415.00   134,330.08
                  1*EFT0649855*1205296137*000004311\

   Nov 06, 2020   LOYALEHLTH SV9T XXXXXX3729                              40,539.31    92,915.08

   Nov 06, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        12,191.94    52,375.77
                  1*EFT0649921*1205296137*000004311\

   Nov 06, 2020   HCCLAIMPMT HUMANA GOVT BUSI TRN*                        11,963.64    40,183.83
                  1*2210075526*1611241225*WPSEAST \

   Nov 06, 2020   HCCLAIMPMT HNB - ECHO TRN*1*981098                        316.03     28,220.19
                  616*1341858379\

   Nov 06, 2020   Square Inc 201106P2 L201301785332                          10.59     27,904.16

   Nov 06, 2020   LOCKBOX DEPOSIT 12                                      23,562.18    27,893.57

   Nov 06, 2020   DEPOSIT                                                  3,102.75     4,331.39

   Nov 06, 2020   DEPOSIT                                                  1,214.58     1,228.64

   Nov 06, 2020   DEPOSIT                                                    14.06        14.06

   Nov 05, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1          142,963.79                      0.00
                       823

   Nov 05, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        77,764.04   142,963.79
                  1*EFT0649756*1205296137*000004311\




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                  Page 10 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 39 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 05, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        49,822.00   65,199.75
                  1*EFT0649626*1205296137*000004311\

   Nov 05, 2020   HCCLAIMPMT HNB - ECHO TRN*1*980941                      14,333.42   15,377.75
                  899*1341858379\

   Nov 05, 2020   HCCLAIMPMT NOVITAS TRN*1*890851748                        556.58     1,044.33
                  *1205296137~

   Nov 05, 2020   HCCLAIMPMT HNB - ECHO TRN*1*980941                        396.81      487.75
                  900*1341858379\

   Nov 05, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820307                         90.94       90.94
                  000304894*1066033492\

   Nov 04, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           86,240.60                     0.00
                       823

   Nov 04, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        65,342.50   86,240.60
                  1*EFT0649471*1205296137*000004311\

   Nov 04, 2020   MEDICAID HEALTH CARE AUTH TRN*1*0                       17,909.55   20,898.10
                  10326829*1731476619*\

   Nov 04, 2020   HCCLAIMPMT HNB - ECHO TRN*1*980840                       1,760.08    2,988.55
                  345*1341858379\

   Nov 04, 2020   LOYALEHLTH SV9T XXXXXX3729                                350.00     1,228.47

   Nov 04, 2020   HCCLAIMPMT NOVITAS TRN*1*890847751                        166.01      878.47
                  *1205296137~

   Nov 04, 2020   Square Inc 201104P2 L201301718550                          66.62      712.46

   Nov 04, 2020   LOCKBOX DEPOSIT 12                                        645.84      645.84

   Nov 03, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           66,901.52                     0.00
                       823

   Nov 03, 2020   Loyale LLC TPHA749Fee 002                   2,342.19                66,901.52

   Nov 03, 2020   HCCLAIMPMT NOVITAS TRN*1*890843935                        255.40    69,243.71
                  *1205296137~

   Nov 03, 2020   HCCLAIMPMT HNB - ECHO TRN*1*980748                        241.75    68,988.31
                  758*1341858379\




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
Checking account                                                                                  Page 11 of 11
               Case: 20-13482             Doc: 307     Filed: 12/28/20    Page: 40 of 48



    Date          Description                                Debit       Credit       Balance

   Nov 03, 2020   HCCLAIMPMT AETNA AS01 TRN*1*820303                        236.82    68,746.56
                  000241579*1066033492\

   Nov 03, 2020   HCCLAIMPMT AETNA AS01 TRN*1*882030                        178.00    68,509.74
                  201002488*1066033492\

   Nov 03, 2020   LOYALEHLTH SV9T XXXXXX3729                                140.00    68,331.74

   Nov 03, 2020   Square Inc 201103P2 L201301698292                          44.06    68,191.74

   Nov 03, 2020   LOCKBOX DEPOSIT 12                                      68,147.68   68,147.68

   Nov 02, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1           96,648.91                     0.00
                         823

   Nov 02, 2020   HOSPITAL EQUIP ANADARKO HERC Anad           2,945.00                96,648.91
                  arko

   Nov 02, 2020   BANKCARD MERCH FEES 94890714600659            47.45                 99,593.91
                  3

   Nov 02, 2020   HCCLAIMPMT NOVITAS SOLUTION TRN*                        31,006.97   99,641.36
                  1*EFT0649013*1205296137*000004311\

   Nov 02, 2020   LOYALEHLTH SV9T XXXXXX3729                              16,574.90   68,634.39

   Nov 02, 2020   HCCLAIMPMT HNB - ECHO TRN*1*980652                      13,067.39   52,059.49
                  664*1341858379\

   Nov 02, 2020   HCCLAIMPMT FEP BCBSOK TRN*1*C2030                        5,853.11   38,992.10
                  3E28680120*1361236610*CP20201029E28680
                  120

   Nov 02, 2020   HCCLAIMPMT BCBSOK TRN*1*C20303E23                        3,108.62   33,138.99
                  501360*1361236610*CP20201029E23501360

   Nov 02, 2020   HCCLAIMPMT NOVITAS TRN*1*890840353                        183.17    30,030.37
                  *1205296137~

   Nov 02, 2020   Square Inc 201102P2 L201301655875                          68.72    29,847.20

   Nov 02, 2020   HCCLAIMPMT BCBSOK TRN*1*C20303E23                          50.00    29,778.48
                  501370*1361236610*CP20201029E23501370

   Nov 02, 2020   LOCKBOX DEPOSIT 12                                      29,728.48   29,728.48




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/5c076f86-9... 12/17/2020
                                                           Case: 20-13482             Doc: 307             Filed: 12/28/20                   Page: 41 of 48


                                                                             Balance per    Deposits in   Outstanding       Corrected cash                 Non-Recorded   Non-Recorded   Actual Cash
                 Valliance Bank - Acct           7450
                                                                   Date         Bank          transit       checks             balance       GL Balance       Debits         Credits       Balance      Difference
                 Healthland - GL# 1143-011, Bank Code 07        11/1/2020
                               11/30/2020                        11/6/2020
Balance per Bank - Grant Funds       $         92,220.19        11/13/2020
Deposits in transit                  $               -          11/20/2020
Outstanding checks                   $               -          11/27/2020
Corrected cash balance               $         92,220.19        11/30/2020      92,220.19             -                 -       92,220.19      92,220.19              -              -      92,220.19                -
                                                                                92,220.19             -                 -       92,220.19      92,220.19              -              -      92,220.19                -
Balance per Books                   $         92,220.19                         92,220.19             -                 -       92,220.19      92,220.19              -              -      92,220.19                -
Bank Deposits not recorded          $               -                           92,220.19             -                 -       92,220.19      92,220.19              -              -      92,220.19                -
Bank charges not recorded           $               -             FINAL         92,220.19             -                 -       92,220.19      92,220.19              -              -      92,220.19                -
Corrected cash balance              $         92,220.19

Out of Balance                      $               -
Checking account                                                                                           Page 1 of 1
               Case: 20-13482              Doc: 307       Filed: 12/28/20           Page: 42 of 48




ANADARKO GRANT FUND ACCT – 7450
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                                         Total debits: -0.00 (0)    Total credits: +0.00 (0)

    Date              Description                             Debit                  Credit             Balance


  There are no transactions for this account that meet your search criteria.




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/dc61f110-6... 12/17/2020
                                     Case: 20-13482                            Doc: 307               Filed: 12/28/20                     Page: 43 of 48
                                                                                      ATTACHMENT 5A
                                                                             CHECK REGISTER - OPERATING ACCOUNT

       Name of Debtor: RHA ANADARKO, INC                                                                          Case Number: 20-13483

       Report Period Beginning: 10/25/2020                                                                        Period Ending: 11/30/2020

       NAME OF BANK:          Valliance Bank                                                                      BRANCH:
       ACCOUNT NAME: RHA Anadarko                                                                                 ACCOUNT #:                                         xx7823
       PURPOSE OF ACCOUNT: OPERATING

        Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided
       all the information requested below is included.
              Date             Check Number                                       Payee                           Purpose                                                 Amount
                11/06/2020    410161                  Oklahoma Foundation For Medical Quality                     H. Medical & Patient Care Supplies                            1,041.66
                11/09/2020    Wire                    First Physicians Resources LLC                              L. First Physicians                                         997,377.25
                11/09/2020    410159                  McDuffey Auto Supply, Inc.                                  V. Vehicle Expenses                                              41.58
                11/10/2020    Debit                   Cardinal Account 727654                                     H. Medical & Patient Care Supplies                           47,580.32
                11/12/2020    410177                  VersaBadge, LLC                                             W. Other Operating Expenses (See MOR-3)                       3,000.00
                11/13/2020    410067                  Clifford Power                                              U. Utilities                                                    623.71
                11/13/2020    410190                  Organogenesis Inc.                                          H. Medical & Patient Care Supplies                              900.00
                11/13/2020    410188                  The Home Depot Pro                                          H. Medical & Patient Care Supplies                            1,096.10
                11/13/2020    410189                  US Food Service                                             H. Medical & Patient Care Supplies                            2,351.87
                11/13/2020    410169                  Sizewise Rentals                                            G. Leases                                                    16,015.30
                11/13/2020    Wire                    First Physicians Business Solutions                         L. First Physicians                                          23,000.00
                11/13/2020    Debit                   RHA Anadarko Inc Medline 103013017                          H. Medical & Patient Care Supplies                            1,592.45
                11/16/2020    Debit                   Cardinal Account 727654                                     H. Medical & Patient Care Supplies                            7,582.48
                11/16/2020    410181                  AT&T #405.247.5004                                          R. Telephone                                                    145.48
                11/16/2020    410105                  Armstrong Medical Instustries Inc.                          H. Medical & Patient Care Supplies                              418.43
                11/16/2020    410185                  Novarad                                                     H. Medical & Patient Care Supplies                              889.17
                11/16/2020    410184                  NewCall Communications                                      R. Telephone                                                  1,120.05
                11/16/2020    410183                  Medline Industries, Inc.                                    H. Medical & Patient Care Supplies                            1,352.10
                11/16/2020    410182                  Henry Schein                                                H. Medical & Patient Care Supplies                            1,386.81
                11/16/2020    410179                  Angelica - Dallas                                           H. Medical & Patient Care Supplies                            2,358.58
                11/16/2020    Debit                   APWA Utility DD 18-3715-01                                  U. Utilities                                                     48.00
                11/16/2020    Debit                   APWA Utility DD 18-3730-01                                  U. Utilities                                                     48.00
                11/16/2020    Debit                   APWA Utility DD 18-3725-01                                  U. Utilities                                                    117.00
                11/16/2020    Debit                   APWA Utility DD 18-3740-01                                  U. Utilities                                                    140.00
                11/16/2020    Debit                   APWA Utility DD 18-3710-01                                  U. Utilities                                                    291.00
                11/16/2020    Debit                   APWA Utility DD 18-3750-01                                  U. Utilities                                                    678.00
                11/16/2020    Debit                   Alliance Funding                                            N. Secured Creditors Payments (See Attach. 2)                 1,824.54
                11/16/2020    Debit                   Alliance Funding                                            N. Secured Creditors Payments (See Attach. 2)                 2,811.00
                11/16/2020    Debit                   APWA Utility DD 18-3700-01                                  U. Utilities                                                 15,320.00
                11/17/2020    410157                  Leap Surgical                                               H. Medical & Patient Care Supplies                              695.00
                11/17/2020    410180                  Applied Medical                                             H. Medical & Patient Care Supplies                            2,430.90
                11/19/2020    410166                  Rajaram, MD, PLLC                                           C. Contract Labor                                               700.00
                11/19/2020    Debit                   Owens and Minor                                             H. Medical & Patient Care Supplies                            5,000.00
                11/20/2020    Wire                    New Direction Acute Dialysis LLC                            C. Contract Labor                                            27,819.00
                11/20/2020    410186                  Prista Corporation                                          W. Other Operating Expenses (See MOR-3)                       1,063.50
                11/23/2020    410196                  Diagnostic Lab of OK (53634)                                H. Medical & Patient Care Supplies                               25.00
                11/23/2020    410205                  Insight Direct                                              H. Medical & Patient Care Supplies                              122.75
                11/23/2020    410208                  KCI, USA                                                    H. Medical & Patient Care Supplies                            1,280.20
                11/23/2020    Wire                    First State Bank fbo Southern Plain                         B. Bank Charges                                              47,600.00
                11/24/2020    410197                  Digital Transcription Systems, Inc.                         H. Medical & Patient Care Supplies                               43.93
                11/24/2020    410199                  Encore Energy Services, Inc.                                U. Utilities                                                    162.69
                11/24/2020    410202                  First Choice Coffee Services                                H. Medical & Patient Care Supplies                              362.13
                11/24/2020    410214                  Smith & Nephew                                              H. Medical & Patient Care Supplies                              683.36
                11/24/2020    410194                  AT&T 831.000.7280 901 (Internet)                            R. Telephone                                                    758.83
                11/24/2020    410200                  Evident CPSI (Healthland)                                   H. Medical & Patient Care Supplies                            1,045.16
                11/24/2020    410213                  Quidel Corporation                                          H. Medical & Patient Care Supplies                            2,109.50
                11/24/2020    410217                  The Home Depot Pro                                          H. Medical & Patient Care Supplies                            2,422.16
                11/24/2020    410204                  Hill-Rom                                                    H. Medical & Patient Care Supplies                            3,005.13
                11/24/2020    Debit                   Cardinal Health xxx27122220                                 H. Medical & Patient Care Supplies                              239.62
                11/25/2020    410201                  Experian Health, Inc.                                       H. Medical & Patient Care Supplies                               95.87
                11/25/2020    410211                  Orkin-Lawton OK                                             M. Repairs & Maintenance                                        279.76
                11/25/2020    410192                  Agiliti Health, Inc.                                        H. Medical & Patient Care Supplies                              488.15
                11/25/2020    410218                  Anesthesia Service                                          C. Contract Labor                                             2,421.71
                11/25/2020    410191                  Abbott of Care                                              H. Medical & Patient Care Supplies                            2,794.08
                11/25/2020    410216                  Stability Biologics                                         H. Medical & Patient Care Supplies                            3,815.00
                11/25/2020    Wire                    First Physicians Resources LLC                              L. First Physicians                                         604,818.23
                11/25/2020    Wire                    First Physicians Resources LLC                              L. First Physicians                                         720,753.10
                11/25/2020    Wire                    First Physicians Resources LLC                              L. First Physicians                                      1,613,799.16
                11/25/2020    Debit                   McKesson                                                    H. Medical & Patient Care Supplies                             153.21
                11/25/2020    Debit                   Thara Damodaran MD LLC                                      C. Contract Labor                                              262.50
                11/27/2020    410195                  C and R Print Shop, Inc                                     W. Other Operating Expenses (See MOR-3)                        131.40
                11/27/2020    410203                  Henry Schein                                                H. Medical & Patient Care Supplies                            2,985.15
                11/27/2020    410215                  Southern Spine, LLC                                         C. Contract Labor                                            16,000.00
                11/27/2020    Debit                   Cardinal Health xxx27122220                                 H. Medical & Patient Care Supplies                            3,786.25
                11/30/2020    410228                  Insight Direct                                              H. Medical & Patient Care Supplies                            1,189.60
                11/30/2020    410229                  KCI, USA                                                    H. Medical & Patient Care Supplies                            4,800.24
                11/30/2020    410239                  US Food Service                                             H. Medical & Patient Care Supplies                           13,772.09
                11/30/2020    Debit                   Cardinal Health xxx27122220                                 H. Medical & Patient Care Supplies                            1,944.35
       TOTAL AMOUNT                                                                                                                                                   $ 4,223,009.59


Monthly Operating Report                                                                        Unaudited                                                                      10:38 AM, 12/21/2020
                                      Case: 20-13482                   Doc: 307                Filed: 12/28/20              Page: 44 of 48

                                                                      ATTACHMENT 5A
                                                             CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA ANADARKO, INC                                                                      Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                                    Period Ending: 11/30/2020

NAME OF BANK:           Valliance Bank                                                                 BRANCH:
ACCOUNT NAME: RHA Anadarko                                                                             ACCOUNT #:                              756
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided
all the information requested below is included.
       Date              Check Number                                 Payee                            Purpose                                                Amount
        10/26/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                      58,309.81
        10/27/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                      23,353.00
        10/28/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                     102,765.82
        10/29/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                     135,893.46
        10/30/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     229,722.43
        11/02/2020      Debit                    Bankcard Merch Fee 948907146006593                    B. Bank Charges                                                   47.45
        11/02/2020      Debit                    Hospital Equip Anadarko Herc Anadarko                 H. Medical & Patient Care Supplies                             2,945.00
        11/02/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      96,648.91
        11/03/2020      Debit                    Loyale LLC TPHA749Fee002                              H. Medical & Patient Care Supplies                             2,342.19
        11/03/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      66,901.52
        11/04/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      86,240.60
        11/05/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     142,963.79
        11/06/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     134,330.08
        11/09/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      54,847.14
        11/10/2020      Debit                    Analysis Charges                                      B. Bank Charges                                                 933.04
        11/10/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      34,793.45
        11/12/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      97,989.52
        11/13/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     216,839.19
        11/16/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     120,849.19
        11/17/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     471,267.92
        11/18/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     170,059.50
        11/19/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      57,257.85
        11/20/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     919,072.47
        11/23/2020      Debit                    Cardinal Health xxx27711 2220                         H. Medical & Patient Care Supplies                             2,169.60
        11/23/2020      Debit                    Cardinal Health xxx7654 2220                          H. Medical & Patient Care Supplies                           21,080.49
        11/23/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                     373,099.11
        11/24/2020      Transfer                 Transfer to Commercial Account        823             W. Other Operating Expenses (See MOR-3)                      44,620.50
        11/25/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                      28,553.71
        11/27/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                     202,017.37
        11/30/2020      Transfer                 Transfer to Commercial Account          823           W. Other Operating Expenses (See MOR-3)                     256,651.31


TOTAL AMOUNT                                                                                                                                             $     4,154,565.42
                            Case: 20-13482                    Doc: 307              Filed: 12/28/20                  Page: 45 of 48


                                                                 ATTACHMENT 5A
                                                        CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA ANADARKO, INC                                                                Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                              Period Ending: 11/30/2020

NAME OF BANK: Valliance Bank                                                                     BRANCH:
ACCOUNT NAME: Anadarko Debit Card Acct                                                           ACCOUNT #:                             707
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this
report, provided all the information requested below is included.
      Date               Check Number                             Payee                          Purpose                                              Amount

NO TRANSACTIONS DURING THIS TIME PERIOD




TOTAL AMOUNT                                                                                                                                      $            -
                            Case: 20-13482                    Doc: 307              Filed: 12/28/20                  Page: 46 of 48


                                                                 ATTACHMENT 5A
                                                        CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA ANADARKO, INC                                                                Case Number: 20-13483

Report Period Beginning: 10/25/2020                                                              Period Ending: 11/30/2020

NAME OF BANK: Valliance Bank                                                                     BRANCH:
ACCOUNT NAME: Anadarko Grant Fund Acct                                                           ACCOUNT #:                             450
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this
report, provided all the information requested below is included.
      Date               Check Number                             Payee                          Purpose                                              Amount

NO TRANSACTIONS DURING THIS TIME PERIOD




TOTAL AMOUNT                                                                                                                                      $            -
                                   Case: 20-13482         Doc: 307        Filed: 12/28/20            Page: 47 of 48

                                                     ATTACHMENT 7
                                       SUMMARY OF OFFICER OR OWNER COMPENSATION

Name of Debtor: RHA ANADARKO, INC                                 Case Number: 20-13483

Report Period Beginning: 10/25/2020                               Period Ending: 11/30/2020

 Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances,
payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses, insurance premium payments, etc. Do
not include reimbursement for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the
accounting records.

Name of Officer of Owner                         Title            Payment Description                          Amount Paid
OneCura Wellness, Inc.                                                                                        $              -
                                                                                                                             -
                                                                                                                             -



                                                           PERSONNEL REPORT
                                                                                                                  Full Time         Part Time
Number of employees at beginning of period                                                                            0                  0
Number hired during the period                                                                                        0                  0
Number terminated or resigned during period                                                                           0                  0
Number of employees on payroll at end of period                                                                       0                  0



                                                    CONFIRMATION OF INSURANCE

 List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle,
health and life. For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a
certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

   Agent and/ or                                                                        Expireation           Date Premuim
     Carrier            Phone Number       Policy Number           Coverage Type           Date                    Due
Hartford                                  72 UNN CD6550            Property, Auto          9/30/21                 9/30/20
Medpro Group             707-514-7860         H003399                 Liability            9/30/21                 9/30/20
Medpro Group             707-514-7860         E003399              Excess Liability        9/30/21                 9/30/20




The following lapse in insurance coverage occurred this month:

    Policy Type           Date Lapsed      Date Reinstated        Reason for Lapse




⁪Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




        Monthly Operating Report                                     Unaudited                                        10:38 AM, 12/21/2020
                                   Case: 20-13482            Doc: 307          Filed: 12/28/20            Page: 48 of 48

                                                        ATTACHMENT 8
                                      SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Name of Debtor: RHA ANADARKO, INC                                        Case Number: 20-13483

Report Period Beginning: 10/25/2020                                      Period Ending: 11/30/2020

 Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such as the sale
of real estate (attach closing statement) ; (2) non-financial transactions, such as the substitution of assets or collateral; (3) modifications to loan
agreements; (4) change in senior management, etc. Attach any relevant documents.


The debtors and their financial advisors have completed this Monthly Operating Report based on information available to them as of
December 22, 2020. Certain information was not available to be able to reconcile amounts and or provide detailed information as
requested. We have made an effort to identify those areas where assumptions were made, and or responsive information was not
available. Should information become available the debtor will file an amended report or provide reconciling information on a future
monthly report.




        Monthly Operating Report                                         Unaudited                                            12:59 PM, 12/28/2020
